Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on August 22nd, 2022. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gowravaram et al. (USPGPUB No. 2013/0111077 A1, hereinafter referred to as Gowr) in view of Saraiya et al. (USPGPUB No. 2013/0117621 A1, hereinafter referred to as Saraiya).
	Referring to claim 1, Gowr discloses a method comprising {“diagnostic method”, see Fig. 4, [0142]}: 
establishing a first electrical path between a content-addressable memory {“for Unicast and Multicast [content addressable memory] CAMs”, table 1, after [0024]} and a first data processing unit (DPU) from among a plurality of DPUs {“processing engines”, see Fig. 3, [0085]};
exchanging data between the content-addressable memory and the first DPU along the first electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]};
receiving a control input {“based on relative priority and bandwidth allocation parameters”, Table 1 after [0024]};
in response to receiving the control input {“ holds all the event queues that need CPU processing”, Table, after [0024]}, establishing a second electrical path {“this block contains all the upstream and downstream DMA data engines that transfer frames from the FDS to the host or vice-versa”, Table 1 after [0024]} between the content-addressable memory and a second DPU from among the plurality of DPUs {“FC DMA block 558 comprises eight engines, each engine prefetching commands”, [0101]}; and
exchanging data between the content-addressable memory and the second DPU along the second electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]},
wherein one or more electrical paths are selectively established {“Physical layer functionality, Fig. 3, last 3 lines of Table 1 after [0024]}  between the content-addressable memory and any of the plurality of DPUs {“managing the data traffic between the different processing engine”, see Fig. 3, [0085]}.
	Furthermore, Saraiya discloses the PCIe NTB such that the local processor interprets {local processor “buffer manager 706”, see Fig. 7, [0061].} the second posted write message {“monitor traffic received on D-in 718”, see Fig. 7, [0061].} as not invoking an application-level write {“into the transmit buffer 710 and passed to switch 708”, see Fig. 7, [0061].}, analyzes content of the second posted write message {analyzing and realizing “traffic intended for the second processing node can bypass switch 708… placed directly into receive buffer 714”, see Fig. 7, [0061].}, and places the data to be moved to the remote memory into a transmit queue {passing to said switch 708 via “transmit buffer 710”, see Fig. 7, [0061].} with destination memory address specified as per the second posted write message {destination memory address as claimed performed by “RDMA suitable for internode communication”, see step 804, Figure 8, and “destination address” per RDMA block 142 ([0078].}}.
	Gowr does not appear to explicitly disclose wherein the first electrical path comprises a first data bus that connects the CAM to a connection matrix and a second data bus that connects the connection matrix and the first DPU; 
wherein the second electrical path comprises the first data bus that connects the CAM to the connection matrix and a third data bus that connects the connection matrix to the second DPU; 
	Furthermore, Saraiya discloses wherein the first electrical path comprises a first data bus {“FCI includes a pair of substantially similar buses”, see Figs. 4a-4c [0253]} that connects the CAM to a connection matrix {“[FCI] Elements representing combined TCAM and SRAM identifiers”, see Figs. 4a-4e [0221]} and a second data bus {“FCI includes a pair of substantially similar buses”, see Figs. 4a-4c [0253]} that connects the connection matrix and the first DPU {second data bus “optional FCI” to DPU “PMM Detail 400B” and connection matrix “fabric coupling, see Fig. [0231]}; 
wherein the second electrical path comprises the first data bus that connects the CAM to the connection matrix {electrical path from the CAM “associated CAM 418” and connection matrix “provides a fabric interface for NM-Fabric coupling 139A”, see Fig. 4c [0239]} and a third data bus that connects the connection matrix to the second DPU {second data processing unit “Traffic Manager 302” via connection matrix “provides a fabric interface for NM-fabric coupling 139a”, see Fig. 4c [0239]}.
Gowr and Saraiya are analogous art because they are from the same problem-solving area, method and systems for handling PCI devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gowr and Saraiya before him or her, to modify Gowr’s the SR-IOV related structures” and corresponding circuitry incorporating Saraiya’s “Processor Memory Module (PMM)” (see Fig. 4B and [0019]).
The suggestion/motivation for doing so would have been to provide device virtualized I/O functions in conjunction to additional processing capabilities in the chassis in the form of offload cards (or pluggable boards or modules) supporting virtualized services, such as SLB, SSL, and XML processing (Saraiya ([0050]).
Therefore, it would have been obvious to combine Saraiya with Gowr to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Gowr further discloses comprising, in response to receiving the control input, disconnecting the first electrical path {“disabled or reconfigured, and links may be added or removed”,  last 3 lines of [0003]}.

As per claim 3, the rejection of claim 2 is incorporated and Gowr further discloses. The method of claim 2, further comprising storing new data {new data “contains the event data”, [0049]} in the content- addressable memory subsequent to establishing the second electrical path between the content-addressable memory and the second DPU {“performed through the online HBA/CNA ports” coupled to the processing node, [0139.

As per claim 4, the rejection of claim 1 is incorporated and Gowr further discloses, wherein the first electrical path remains established in addition to the second electrical path {“utilize the available bandwidth on the PCI link”, see Fig. 3, [0115] }.

As per claim 5, the rejection of claim 4 is incorporated and Gowr further discloses further comprising storing additional data in the content-addressable memory subsequent to establishing the second electrical path {“LUT 528 Look-up table that contains the Binary Search Engines for Unicast and Multicast CAMs”, table 1 after [0024]} between the content-addressable memory and the second DPU {“performed through the online HBA/CNA ports” coupled to the processing node, [0139]}.

As per claim 6, the rejection of claim 1 is incorporated and Gowr further discloses, further comprising receiving the control input from a computer system separate from the plurality of DPUs {“CNA 300 is formed by various modules and databases, see Fig. 3, [0024]}.

Referring to claim 13, Gowr discloses a server rack comprising:
a plurality of servers {server “hosts 104 and 132”, see Fig. 1, [0016};
a core comprising a memory lookup structure {“Lookup Table Module LUT 528”, see Fig. 3, [0066}, a plurality of processing nodes {“processing engines”, see Fig. 3, [0085]}, and a connection matrix {“switch fabric”, [0002] }; and
a connector panel {“HBA is a daughter or mezzanine board”, see Fig. 1, [0016]} connected to the servers and to the core to provide electrical paths between the servers and the processing nodes in the core {“additional Ethernet interface 207”, see Fig. 1, [0018] },
the connection matrix connected to the memory lookup structure and to the processing nodes {“LUT 528 Look-up table”, see Fig. 3, Table 1 after [0025]}, the connection matrix selectively providing electrical paths {“Physical layer functionality, Fig. 3, last 3 lines of Table 1 after [0024]} between the memory lookup structure any of the processing nodes in response to the connection matrix receiving control input {“based on relative priority and bandwidth allocation parameters”, Table 1 after [0024]}.

As per claim 14, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, provides a first electrical path {“contains the SR-IOV related structures”, Table 1 after [0024]} between the memory lookup structure and a first one of the processing nodes {“collects DMA requests from LDMA and FC-DMA and sends them to the PCI-E core”, Table 1, after [0024] and a second electrical path between the memory lookup structure and a second one of the processing nodes {“this block contains all the upstream and downstream DMA data engines that transfer frames from the FDS to the host or vice-versa”, Table 1 after [0024]}.

As per claim 15, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, the connection matrix disconnects a previous electrical path {“disabled or reconfigured, and links may be added or removed”,  last 3 lines of [0003]} provided between the memory lookup structure and a first one of the processing nodes and provides a subsequent electrical path {“allow frames to be injected and circulated on a specific link”, [0004]} between the memory lookup structure and a second one of the processing nodes {“FC DMA block 558 comprises eight engines, each engine prefetching commands”, [0101]}.

As per claim 16, the rejection of claim 15 is incorporated and Gowr discloses further comprising, subsequent to providing the electrical path between the memory lookup structure and the second processing node, storing new data in the memory lookup structure {new data “contains the event data”, [0049]}.

As per claim 17, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix, in response to the control input, the connection matrix retains a previous electrical path {“utilize the available bandwidth on the PCI link}, [0115]. } provided between the memory lookup structure and a first one of the processing nodes and provides an additional electrical path {“run one or more link level diagnostic tests”, [0139]}  between the memory lookup structure and a second one of the processing nodes {“performed through the online HBA/CNA ports” coupled to the processing node, [0139]}.

As per claim 18, the rejection of claim 17 is incorporated and Gowr discloses further comprising, subsequent to providing the electrical path between the memory lookup structure and the second processing node, storing additional data in the memory lookup structure {“LUT 528 Look-up table that contains the Binary Search Engines for Unicast and Multicast CAMs”, table 1 after [0024]}.

As per claim 19, the rejection of claim 13 is incorporated and Gowr discloses wherein the connection matrix receives control input from a computer system separate from the plurality of servers {“CNA 300 is formed by various modules and databases, see Fig. 3, [0024]}.

As per claim 20, the rejection of claim 13 is incorporated and Gowr discloses wherein the memory lookup structure is a content-addressable memory {“for Unicast and Multicast [content addressable memory] CAMs”, table 1, after [0024]}.
Response to Arguments
Applicant’s arguments filed on 08/22/2022 have been considered but deemed moot in view of the new ground of rejection(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching the connection matrix and/or DPUs as recited in claim 1: US 7853951 B2, US 20100153617 A1, US 20060221832 A1, and US 20020156612 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184